Order entered August 5, 2022




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00767-CV

                       IN RE ERIC RIOJA, Relator

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-17918

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of today’s date, we DENY relator’s Petition

for Writ of Mandamus and DENY as moot relator’s Emergency Motion to Stay

Lower Court Proceedings Pending Writ of Mandamus.


                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE